 

[g2016031020585706210479.jpg]

 

Exhibit 10.9(C)

[g2016031020585706210480.jpg]

 

October 12, 2015

Mr. Paul Hastings

61 Hartford Street

San Francisco, CA 94114

Re: Change in Control and Severance Agreement

Dear Paul:

You and OncoMed Pharmaceuticals, Inc. (the “Company”) are parties to an offer
letter dated November 12, 2005, as amended by the Amendment to Employment
Agreement dated July 2, 2013 (the “Offer Letter Agreement”), which sets forth,
among other things, the terms and conditions of certain severance benefits
payable to you in the event of a qualifying termination of your employment. This
letter (this “Agreement”) provides you with additional benefits in the event of
certain terminations of your employment. This Agreement supersedes the change in
control and severance provisions of your Offer Letter Agreement and any other
agreement or policy to which the Company is a party with respect to the
cessation of your employment with the Company. All other provisions of your
Offer Letter Agreement shall remain in full force and effect.

1. Definitions. For purposes of the Agreement, the following terms shall have
their respective meanings set forth below:

(a) “Cause” shall mean (i) your gross negligence, willful misconduct, or
repeated, willful and flagrant insubordination in the performance of your duties
to the Company as directed by the Board which remains uncured more than thirty
days following written notice from the Board of its belief that there is Cause
for your termination under this clause (i); (ii) repeated unexplained or
unjustified absence from the Company; (iii) a material and willful commission of
any federal or state felony; (iv) commission of any act of fraud with respect to
the Company; or (v) conviction of a felony or a crime involving moral turpitude
causing material harm to the standing and reputation of the Company, or any
willful violation of a Federal or State law that significantly reduces the
credibility of the company, or affects the company in a materially financial
way. No act or failure to act by you shall be deemed “willful” if done or
omitted to be done by you in good faith and with the reasonable belief that your
act or omission was in the best interest of the Company or consistent with the
Company’s policies or the directive of the Board.

 

 

--------------------------------------------------------------------------------

 

(b) “Change in Control” shall mean any of the following types of transactions:
(i) the direct or indirect sale or exchange in a single or series of related
transactions by the stockholders of the Company of more than fifty percent (50%)
of the voting stock of the Company; (ii) a merger or consolidation in which the
Company is a party; or (iii) the sale, exchange, or transfer of all or
substantially all of the assets of the Company (each, a “Transaction”), wherein
the stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or the successor entity, or, in the case of a Transaction described
in (iii), the corporation or other entity to which the assets of the Company
were transferred, as the case may be.

Notwithstanding the foregoing, a transaction shall not constitute a Change in
Control if: (i) its sole purpose is to change the state of the Company’s
incorporation; (ii) its sole purpose is to create a holding company that will be
owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction; (iii) it constitutes
the Company’s initial public offering of its securities; or (iv) it is a
transaction effected primarily for the purpose of financing the Company with
cash (as determined by the Board in its discretion).

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(d) “Covered Termination” shall mean either (i) an involuntary termination of
your employment by the Company other than for Cause, or (ii) your voluntary
termination of employment with the Company for Good Reason, provided that the
termination constitutes a Separation from Service.

(e) “Good Reason” shall mean your termination of your employment by reason of
the material diminution of your duties and responsibilities (such as the loss of
oversight responsibility for research & development, marketing or sales
components of the Company’s operations such that your overall responsibilities
are reduced), the reduction of your overall compensation other than as a part of
a general reduction for all executive officers, or the transfer of your
principal place of business for the Company more than 50 miles from the
Company’s current Redwood City, California location, a material reduction in the
right to participate in the benefit programs in which you were previously
participating, a material breach by the Company of an employment agreement
between you and the Company or a failure of the Company to have a successor
assume its obligations under an employment agreement between you and the Company
(each, a “Good Reason Condition”). In order for you to resign for Good Reason,
you must provide written notice to the Company of the existence of the Good
Reason Condition within 90 days of the initial existence of such Good Reason
Condition. Upon receipt of such notice of the Good Reason Condition, the Company
will be provided with a period of 30 days during which it may remedy the Good
Reason Condition and not be required to provide for the payments and benefits
described herein as a result of such proposed resignation due to the Good Reason
Condition specified in the notice. If the Good Reason Condition is not remedied
within the period specified in the preceding sentence, you may resign based on
the Good Reason Condition specified in the notice of termination effective no
later than 180 days following the initial existence of such Good Reason
Condition.

 

--------------------------------------------------------------------------------

 

(f) “Separation from Service” shall mean your termination of employment or
service which constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h).

2. Acceleration of Vesting Upon a Change in Control. In the event of a Change in
Control which occurs prior to your termination of employment with the Company,
you shall become vested (immediately prior to the Change in Control) with
respect to twenty-five percent (25%) of the unvested portion of any options to
purchase the Company’s common stock that you then hold and/or the immediate
lapsing of restrictions with respect to twenty-five percent (25%) of any Company
restricted stock or other equity-based awards that you then hold. Such options,
restricted stock and other equity-based awards shall then continue to vest, up
to 100%, in accordance with the vesting schedule applicable to such award prior
to the Change in Control without regard to the acceleration provided by the
preceding sentence.

3. Termination Prior to a Change in Control or More than 18 Months Following a
Change in Control. If there is a Covered Termination which occurs prior to a
Change in Control or more than eighteen (18) months following a Change in
Control, and you execute and do not revoke a Release as described in Section 5
below, then you shall be entitled to:

(a) severance payments of twelve (12) months of your then-current annual base
salary (commencing as of the termination date), which payments shall be paid in
accordance with the Company’s normal payroll procedures, except that any
payments that would otherwise have been made before the first normal payroll
payment date falling on or after the date on which the Release becomes
irrevocable (the “First Payment Date”) shall be made on the First Payment Date;

(b) an amount equal to twelve (12) months of your then-current target annual
bonus for the fiscal year during which the Covered Termination occurs, which
payment shall be paid in cash in a lump sum as soon as practicable following the
First Payment Date; and

(c) if you elect to receive continued healthcare coverage, including group
medical, dental and vision plan coverage, pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall directly pay, or reimburse you for, the premium for you and
your covered dependents through the earlier of (i) the twelve (12) month
anniversary of the date of your termination of employment and (ii) the date you
and your covered dependents, if any, become eligible for healthcare coverage
under another employer’s plan(s). Notwithstanding the foregoing, (i) if any plan
pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation Section
1.409A-1(a)(5), or (ii) the Company is otherwise unable to continue to cover you
under its group health plans without penalty under applicable law (including
without limitation, Section 2716 of the Public Health Service Act), then, in
either case, an amount equal to each remaining Company subsidy shall thereafter
be paid to you in substantially equal monthly installments. After the Company
ceases to pay premiums pursuant to this subsection (c), you may, if eligible,
elect to continue healthcare coverage at your expense in accordance with the
provisions of COBRA.

 

--------------------------------------------------------------------------------

 

4. Termination Within 18 Months After a Change in Control. If there is a Covered
Termination which occurs within eighteen (18) months after a Change in Control,
and you execute and do not revoke a Release as described in Section 5 below,
then the Company shall provide you with the following benefits:

(a) severance payments of twenty-four (24) months of your then-current annual
base salary (commencing as of the termination date), which payments shall be
paid in accordance with the Company’s normal payroll procedures, except that any
payments that would otherwise have been made before the First Payment Date shall
be made on the First Payment Date;

(b) an amount equal to twenty-four (24) months of your then-current target
annual bonus for the fiscal year during which the Covered Termination occurs,
which shall be paid in cash in a lump sum as soon as practicable following the
First Payment Date;

(c) if you elect to receive continued healthcare coverage, including group
medical, dental and vision plan coverage, pursuant to COBRA, the Company shall
directly pay, or reimburse you for, the premium for you and your covered
dependents through the earlier of (i) the twenty-four (24) month anniversary of
the date of your termination of employment and (ii) the date you and your
covered dependents, if any, become eligible for healthcare coverage under
another employer’s plan(s). Notwithstanding the foregoing, (i) if any plan
pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation Section
1.409A-1(a)(5), or (ii) the Company is otherwise unable to continue to cover you
under its group health plans without penalty under applicable law (including
without limitation, Section 2716 of the Public Health Service Act), then, in
either case, an amount equal to each remaining Company subsidy shall thereafter
be paid to you in substantially equal monthly installments. After the Company
ceases to pay premiums pursuant to this subsection (c), you may, if eligible,
elect to continue healthcare coverage at your expense in accordance with the
provisions of COBRA.

(d) immediate vesting of all of the unvested shares subject to your outstanding
options to purchase the Company’s common stock and the immediate lapsing of any
restrictions on any Company restricted stock or other equity-based awards that
you hold as of the date of such Covered Termination (the acceleration of vesting
of stock options and restricted stock described in this section shall be
effective as of the date of the Covered Termination).

5. Release. As a condition to your receipt of any benefits described in Section
3 or Section 4, you will be required to execute a release of all claims arising
out of your employment with the Company or the termination thereof, in a form
reasonably acceptable to the Company (the “Release”) within fifty (50) days
following your termination date and not revoke such Release within any period
permitted under applicable law. Such Release shall specifically relate to all of
your rights and claims in existence at the time of such execution but shall
exclude any continuing obligations the Company may have to you following the
date of termination under this Agreement or any other agreement providing for
obligations to survive your termination of employment.

 

--------------------------------------------------------------------------------

 

6. Section 409A. Notwithstanding any provision to the contrary in this
Agreement, if you are deemed at the time of your Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which you are
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of your
benefits shall not be provided to you prior to the earlier of (a) the expiration
of the six-month period measured from the date of your Separation from Service
or (b) the date of your death. Upon the expiration of the applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section
6 shall be paid in a lump sum to you, and any remaining payments due under the
Agreement shall be paid as otherwise provided herein. For purposes of Section
409A of the Code (including, without limitation, for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii)), your right to receive the installment
payments payable pursuant to Section 3 or Section 4 (the “Installment Payments”)
shall be treated as a right to receive a series of separate payments and,
accordingly, each Installment Payment shall at all times be considered a
separate and distinct payment.

7. Withholding. Any amounts payable pursuant to this Agreement shall be subject
to any federal, state, local, or other income or employment taxes that the
Company is required to withhold pursuant to any law or government regulation or
ruling.

8. Binding Agreement.

(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Unless
expressly provided otherwise, “Company” as used herein shall mean the Company as
defined in this Agreement and any successor to its business and/or assets.

(b) This Agreement shall inure to the benefit of and be enforceable by you and
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you should die while any amount
would still be payable to you hereunder had you continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.

9. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, arrangements and understandings of the parties hereto with
respect to the subject matter contained herein, including, without limitation,
any prior change in control agreements and the change in control and severance
provisions of the Offer Letter Agreement.

10. At-Will Employment. Nothing contained in this Agreement shall (a) confer
upon you any right to continue in the employ of the Company, (b) constitute any
contract or agreement of employment, or (c) interfere in any way with the
at-will nature of your employment with the Company.

 

--------------------------------------------------------------------------------

 

11. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of or compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of California without
regard to its conflicts of law principles. The section headings contained in
this Agreement are for convenience only, and shall not affect the interpretation
of this Agreement. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

(Signature Page Follows)

 

--------------------------------------------------------------------------------

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which shall
then constitute our agreement on this subject.

 

Sincerely,

 

ONCOMED PHARMACEUTICALS, INC.

 

BY: 

/s/ Sunil Patel

 

Agreed and Accepted, this 26th day of October, 2015.

 

/s/ Paul Hastings

Paul Hastings

 

 